Citation Nr: 1600487	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for periodontal disease, for purposes of entitlement to Department of Veterans Affairs disability compensation.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to March 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for periodontal disease for VA compensation purposes.  

A review of the record indicates that the Veteran has repeatedly raised a claim of entitlement to service connection for periodontal disease for purposes of establishing eligibility for VA outpatient dental treatment.  In the March 2009 rating decision on appeal, the RO adjudicated only the issue of entitlement to service connection for periodontal disease for VA compensation purposes.  The rating decision, however, indicated that the Veteran's claim of service connection for periodontal disease for VA outpatient dental treatment purposes was being referred to the Washington, DC, VA Medical Center (DCVAMC) for consideration.  A review of the record, however, contains no indication that the DCVAMC has adjudicated this long pending claim.  Absent any indication that the claim has been adjudicated by the appropriate Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Thus, the issue of entitlement to service connection for periodontal disease, for purposes of establishing eligibility VA outpatient dental treatment is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

The Veteran does not have a dental disability for VA compensation purposes.



CONCLUSION OF LAW

The criteria for entitlement to service connection for periodontal disease for purposes of entitlement to VA compensation have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In an October 2008 letter issued prior to the initial decision on the claim, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim of service connection, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015).  The Veteran has not argued otherwise.  The Veteran's complete service treatment and dental records are on file, as are all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. 
§ 3.159(c)(2), (3) (2015).  Although the Veteran was not afforded a VA dental examination in connection with his claim, the Board finds that one is not necessary, given the basis for the denial below.  38 C.F.R. § 3.159(c)(4) (2015).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.
Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Notwithstanding the foregoing, under current VA regulations, service connection for VA compensation purposes is only available for specified dental and oral conditions which are specifically delineated in 38 C.F.R. § 4.150.  A veteran may be entitled to service connection for other dental conditions not listed in section 4.150, including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. § 1712 (West 2014); 38 C.F.R. §§ 3.381(a), 17.161 (2015).  As set forth above in the Introduction portion of this decision, the Veteran's claim of entitlement to service connection for periodontal disease for outpatient treatment purposes has been referred to the AOJ for initial adjudication.  

The dental and oral conditions which may be service-connected for VA compensation purposes are delineated at 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014) and include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible (Diagnostic Code 9900).  Compensation is also available for loss of teeth but only if such loss is due to loss of substance of body of maxilla or mandible due to trauma or due to disease such as osteomyelitis, but not due to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Applying the legal criteria set forth above to the facts in this case, the Board finds that service connection for periodontal disease for VA compensation purposes is not warranted.

As noted, the Veteran seeks service connection for periodontal disease.  He correctly notes that his service treatment records reflect treatment for periodontal disease and that the post-service clinical evidence establishes that he remains under treatment for periodontal disease.  

Despite this clear evidence, applicable regulations specifically provide that periodontal disease is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Under these circumstances, the Board can find no basis upon which to award service connection for periodontal disease for VA compensation purposes.

The Board has considered the Veteran's contentions to the effect that if his periodontal disease progresses, it is possible that he could sustain tooth loss.  In this case, however, the clinical evidence of record establishes that a disabling dental condition has not been diagnosed.  In any event, the Board notes that the applicable legal criteria provide that replaceable missing teeth (i.e. with a bridge or denture) is not a disabling condition for VA compensation purposes and may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  38 C.F.R. § 3.381(a).  Moreover, 38 C.F.R. § 4.150, Diagnostic Code 9913, also specifically provides that loss of teeth can be service connected for compensation purposes only if the lost masticatory surface cannot be replaced by suitable prosthesis.  

In summary, the Board finds no basis for compensation for the Veteran's periodontal disease.  Periodontal disease is not a disabling condition and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See 38 C.F.R. § 3.381 (2015).  The record contains no indication that the Veteran has been diagnosed as having any other compensable dental disability and the Veteran does not assert any other disability.  As the Veteran's periodontal disease is not a disabling condition for which service connection may be granted for compensation purposes, and because no other compensable dental condition was shown during or after service, the preponderance of the evidence is against the compensation aspect of the Veteran's dental claim.


ORDER

Entitlement to service connection for periodontal disease for VA compensation purposes is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


